Exhibit 10.1

 

 

KONA GRILL, INC.

AMENDED AND RESTATED 2012 STOCK AWARD PLAN

 

As Amended March 1, 2018

 

 

1. Purpose. The purpose of this 2012 Stock Award Plan (the "Plan") is to assist
Kona Grill, Inc., a Delaware corporation (the "Company"), and its Related
Entities in attracting, motivating, retaining, and rewarding high-quality
Employees, officers, Directors, and Consultants by enabling such persons to
acquire or increase a proprietary interest in the Company in order to strengthen
the mutuality of interests between such persons and the Company's stockholders,
and providing such persons with annual and long-term performance incentives to
expend their maximum efforts in the creation of stockholder value.

 

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof.

 

(a) "2005 Plan" means the Company's 2005 Stock Plan.

 

(b) "Applicable Laws" means the requirements relating to the administration of
equity compensation plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, the rules and regulations of any stock exchange
upon which the Common Stock is listed, and the applicable laws of any foreign
country or jurisdiction where Awards are granted under the Plan.

 

(c) "Award" means any award granted pursuant to the terms of this Plan
including, an Option, Stock Appreciation Right, Restricted Stock, Stock Units,
Stock granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, or Performance Award, together with any other right or
interest, granted to a Participant under the Plan.

 

(d) "Beneficiary" means the person, persons, trust, or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant's death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(b) hereof. If, upon
a Participant's death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the person, persons,
trust, or trusts entitled by will or the laws of descent and distribution to
receive such benefits.

 

(e) "Beneficial Owner," "Beneficially Owning," and "Beneficial Ownership" shall
have the meanings ascribed to such terms in Rule 13d-3 under the Exchange Act
and any successor to such Rule.

 

(f) "Board" means the Company's Board of Directors.

 

(g) "Cause" shall, with respect to any Participant, have the equivalent meaning
(or the same meaning as "cause" or "for cause") set forth in any employment
agreement between the Participant and the Company or a Related Entity or, in the
absence of any such agreement, such term shall mean (i) the failure by the
Participant to perform his or her duties as assigned by the Company (or a
Related Entity) in a reasonable manner, (ii) any violation or breach by the
Participant of his or her employment agreement with the Company (or a Related
Entity), if any, (iii) any violation or breach by the Participant of his or her
confidential information and invention assignment agreement with the Company (or
a Related Entity), if any, (iv) any act by the Participant of dishonesty or bad
faith with respect to the Company (or a Related Entity), (v) any material
violation or breach by the Participant of the Company's or a Related Entity's
policy for employee conduct, if any, (vi) any act by the Participant of
dishonesty or bad faith with respect to the Company (or a Related Entity), (vii)
use of alcohol, drugs, or other similar substances affecting the Participant's
work performance, or (viii) the commission by the Participant of any act,
misdemeanor, or crime reflecting unfavorably upon the Participant or the
Company. The good faith determination by the Committee of whether the
Participant's Continuous Service was terminated by the Company for "Cause" shall
be final and binding for all purposes hereunder.

 

A-1

--------------------------------------------------------------------------------

 

 

(h) "Change in Control" means and shall be deemed to have occurred on the
earliest of the following dates:

 

(i) the date on which any "person" (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) obtains "beneficial ownership" (as defined in Rule
13d-3 of the Exchange Act) or a pecuniary interest in more than fifty percent
(50%) of the combined voting power of the Company's then outstanding securities
("Voting Stock");

 

(ii) the consummation of a merger, consolidation, reorganization, or similar
transaction other than a transaction: (1) (a) in which substantially all of the
holders of Company's Voting Stock hold or receive directly or indirectly fifty
percent (50%) or more of the voting stock of the resulting entity or a parent
company thereof, in substantially the same proportions as their ownership of the
Company immediately prior to the transaction; or (2) in which the holders of
Company's capital stock immediately before such transaction will, immediately
after such transaction, hold as a group on a fully diluted basis the ability to
elect at least a majority of the directors of the surviving corporation (or a
parent company);

 

(iii) there is consummated a sale, lease, exclusive license, or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license, or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale, lease, license, or
other disposition; or

 

(iv) individuals who, on the date this Plan is adopted by the Board, are
Directors (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Directors; provided, however, that if the appointment or
election (or nomination for election) of any new Director was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Plan, be considered as a
member of the Incumbent Board.

 

For purposes of determining whether a Change in Control has occurred, a
transaction includes all transactions in a series of related transactions, and
terms used in this definition but not defined are used as defined in the Plan.
The term Change in Control shall not include a sale of assets, merger, or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

 

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company and the Participant shall supersede the foregoing
definition with respect to Awards subject to such agreement (it being
understood, however, that if no definition of Change in Control or any analogous
term is set forth in such an individual written agreement, the foregoing
definition shall apply).

 

(i) "Code" means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.

 

(j) "Committee" means a committee designated by the Board to administer the Plan
with respect to at least a group of Employees, Directors, or Consultants.

 

(k) "Consultant" means any person (other than an Employee or a Director, solely
with respect to rendering services in such person's capacity as a director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.

 

(l) "Continuous Service" means uninterrupted provision of services to the
Company as an Employee, a Director, or a Consultant. Continuous Service shall
not be considered to be interrupted in the case of (i) any approved leave of
absence, (ii) transfers among the Company, any Related Entities, or any
successor entities, as either an Employee, a Director, or a Consultant, or (iii)
any change in status as long as the individual remains in the service of the
Company or a Related Entity as either an Employee, a Director, or a Consultant
(except as otherwise provided in the Option Agreement). An approved leave of
absence shall include sick leave, military leave, or any other authorized
personal leave.

 

A-2

--------------------------------------------------------------------------------

 

 

(m) "Corporate Transaction" means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

 

(i) a sale, lease, exclusive license, or other disposition of all or
substantially all, as determined by the Board in its discretion, of the
consolidated assets of the Company and its Subsidiaries;

 

(ii) a merger, consolidation, reorganization, or similar transaction, whether or
not the Company is the surviving corporation.

 

(n) [Reserved.]

 

(o) "Deferred Compensation" means any Award under this Plan that provides for
the “deferral of compensation” under a “nonqualified deferred compensation plan”
(as those terms are defined under Code Section 409A and the regulations
promulgated thereunder) and that would be subject to the taxes specified in Code
Section 409A(a)(1) if and to the extent that the Plan and the agreement
evidencing the Incentive do not meet or are not operated in compliance with the
requirements of Code Section 409A(a)(2), (3) and (4) and the regulations
promulgated thereunder. Deferred Compensation shall not include any amount that
is otherwise exempt from the requirements of Code Section 409A and the
regulations promulgated thereunder.

 

(p) "Director" means a member of the Board or the board of directors of any
Related Entity.

 

(q) "Disability" means a permanent and total disability (within the meaning of
Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee.

 

(r) "Dividend Equivalent" means a right, granted to a Participant under Section
6(g) hereof, to receive cash, Stock, other Awards, or other property equal in
value to dividends paid with respect to a specified number of Shares, or other
periodic payments.

 

(s) "Effective Date" means the effective date of this Plan, which shall be the
date this Plan is adopted by the Board, subject to the approval of the
stockholders of the Company.

 

(t) "Eligible Person" means all Employees (including officers), Directors, and
Consultants of the Company or of any Related Entity. The foregoing
notwithstanding, only employees of the Company, the Parent, or any Subsidiary
shall be Eligible Persons for purposes of receiving any Incentive Stock Options.
An Employee on leave of absence may be considered as still in the employ of the
Company or a Related Entity for purposes of eligibility for participation in the
Plan.

 

(u) "Employee" means any person, including an officer or Director, who is an
employee of the Company or any Related Entity. The Payment of a director's fee
by the Company or a Related Entity shall not be sufficient to constitute
"employment" by the Company.

 

(v) "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

 

(w) "Executive Officer" means an executive officer of the Company as defined
under the Exchange Act.

 

(x) "Fair Market Value" means the fair market value of Stock, Awards, or other
property as determined by the Plan Administrator, or under procedures
established by the Plan Administrator. Unless otherwise determined by the Plan
Administrator, the Fair Market Value of Stock as of any given date, after which
the Stock is publicly traded on a stock exchange or market, shall be the closing
sale price per share reported on a consolidated basis for stock listed on the
principal stock exchange or market on which Stock is traded on the date as of
which such value is being determined or, if there is no sale on that date, then
on the last previous day on which a sale was reported.

 

A-3

--------------------------------------------------------------------------------

 

 

(y) "Incentive Stock Option" means any Option intended to be designated as an
incentive stock option within the meaning of Section 422 of the Code or any
successor provision thereto.

 

(z) "Non-Employee Director" means a Director of the Company who is not an
Employee.

 

(aa) "Option" means a right granted to a Participant under Section 6(b) hereof,
to purchase Stock or other Awards at a specified price during specified time
periods.

 

(bb) "Other Stock-Based Awards" means Awards granted to a Participant pursuant
to Section 6(h) hereof.

 

(cc) "Parent" means any corporation (other than the Company), whether now or
hereafter existing, in an unbroken chain of corporations ending with the
Company, if each of the corporations in the chain (other than the Company) owns
stock possessing 50 percent or more of the combined voting power of all classes
of stock in one of the other corporations in the chain.

 

(dd) "Participant" means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

 

(ee) "Performance Award" means a right, granted to an Eligible Person under
Section 7 hereof, to receive Awards based upon performance criteria specified by
the Plan Administrator.

 

(ff) "Person" has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include a
"group" as defined in Section 12(d) thereof.

 

(gg) "Plan Administrator" means the Board or any Committee delegated by the
Board to administer the Plan.

 

(hh) "Related Entity" means any Parent, Subsidiary, and any business,
corporation, partnership, limited liability company, or other entity in which
the Company, a Parent, or a Subsidiary, directly or indirectly, holds a
substantial ownership interest.

 

(ii) "Restricted Stock" means Stock granted to a Participant under Section 6(d)
hereof, that is subject to certain restrictions and to a risk of forfeiture.

 

(jj) "Rule 16b-3" and "Rule 16a-1(c)(3)" means Rule 16b-3 and Rule 16a-1(c)(3),
as from time to time in effect and applicable to the Plan and Participants,
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act.

 

(kk) "Shares" means the shares of the Company's Common Stock, and the shares of
such other securities as may be substituted (or resubstituted) for Stock
pursuant to Section 10(c) hereof.

 

(ll) "Stock" means the Company's Common Stock, and such other securities as may
be substituted (or resubstituted) for the Company's Common Stock pursuant to
Section 10(c) hereof.

 

(mm) "Stock Appreciation Right" means a right granted to a Participant pursuant
to Section 6(c) hereof.

 

(nn) "Stock Unit" means a right, granted to a Participant pursuant to Section
6(e) hereof, to receive Shares, cash or a combination thereof at the end of a
specified period of time.

 

(oo) "Subsidiary" means any corporation (other than the Company), whether now or
hereafter existing, in an unbroken chain of corporations beginning with the
Company, if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50 percent or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

 

A-4

--------------------------------------------------------------------------------

 

 

3. Administration.

 

(a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in Section
3(c).

 

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(i) To determine from time to time which of the persons eligible under the Plan
shall be granted Awards; when and how each Award shall be granted; what type or
combination of types of Award shall be granted; the provisions of each Award
granted (which need not be identical), including the time or times when a person
shall be permitted to receive Shares pursuant to an Award; and the number of
Shares with respect to which an Award shall be granted to each such person.

 

(ii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission, or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.

 

(iii) To amend the Plan or an Award as provided in Section 10(e).

 

(iv) To terminate or suspend the Plan as provided in Section 10(e).

 

(v) To effect, at any time and from time to time, with the consent of any
adversely affected Participant, (1) the reduction of the exercise price of any
outstanding Award under the Plan, if any, (2) the cancellation of any
outstanding Award and the grant in substitution therefor of (A) a new Award
under the Plan or another equity plan of the Company covering the same or a
different number of Shares, (B) cash and/or (C) other valuable consideration (as
determined by the Board, in its sole discretion), or (3) any other action that
is treated as a repricing under generally accepted accounting principles.

 

(vi) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan.

 

(c) Delegation to Committee.

 

(i) General. The Board may delegate administration of the Plan to a Committee or
Committees of two (2) or more members of the Board, and the term "Committee"
shall apply to any person or persons to whom such authority has been delegated.
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.

 

(ii) Rule 16b-3 Compliance. In the discretion of the Board, the Committee may
consist solely of two or more "Non-Employee Directors", in accordance with Rule
16b-3. In addition, the Board or the Committee may delegate to a committee of
two or more members of the Board the authority to grant Awards to eligible
persons who are not then subject to Section 16 of the Exchange Act.

 

A-5

--------------------------------------------------------------------------------

 

 

(d) Effect of Board's Decision. All determinations, interpretations, and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding, and conclusive on all persons.

 

(e) Arbitration. Any dispute or claim concerning any Award granted (or not
granted) pursuant to the Plan or any disputes or claims relating to or arising
out of the Plan shall be fully, finally, and exclusively resolved by binding and
confidential arbitration conducted pursuant to the rules of Judicial Arbitration
and Mediation Services, Inc. ("JAMS") in Phoenix, Arizona. The Company shall pay
all arbitration fees. In addition to any other relief, the arbitrator may award
to the prevailing party recovery of its attorneys' fees and costs. By accepting
an Award, the Participant and the Company waive their respective rights to have
any such disputes or claims tried by a judge or jury.

 

(f) Limitation of Liability. The Committee and the Board, and each member
thereof, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any officer or Employee, the
Company's independent auditors, Consultants or any other agents assisting in the
administration of the Plan. Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Plan
Administrator, shall not be personally liable for any action or determination
taken or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action or determination.

 

4. Stock Subject to Plan.

 

(a) Limitation on Overall Number of Shares Subject to Awards. Subject to
adjustment as provided in Section 10(c) hereof, the total number of Shares
reserved and available for delivery in connection with Awards under the Plan
shall be 2,250,0001. In addition, as of the date this Plan is first approved by
the stockholders, any shares available in the reserve of the 2005 Plan shall be
added to the Plan share reserve and be available for issuance under the Plan.
Any Shares delivered under the Plan may consist, in whole or in part, of
authorized and unissued shares or treasury shares.

 

(b) Availability of Shares Not Delivered under Awards.

 

(i) If any Shares subject to an Award or subject to an award under the 2005 Plan
are forfeited, expire or otherwise terminate without issuance of such Shares, or
any Award is settled for cash or otherwise does not result in the issuance of
all or a portion of the Shares subject to such Award, the Shares shall, to the
extent of such forfeiture, expiration, termination, cash settlement or
non-issuance, again be available for Awards under the Plan, subject to Section
4(b)(iv) below.

 

(ii) If any Shares issued pursuant to an Award or an award under the 2005 Plan
are forfeited back to or repurchased by the Company, including, but not limited
to, any repurchase or forfeiture caused by the failure to meet a contingency or
condition required for the vesting of such shares, then such forfeited or
repurchased Shares shall revert to and again become available for issuance under
the Plan, subject to Section 4(b)(iv) below.

 

(iii) In the event that any Option or other Award granted hereunder or under the
2005 Plan is exercised through the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, or withholding tax
liabilities arising from such Option, other Award or other award are satisfied
by the tendering of Shares (either actually or by attestation) or by the
withholding of Shares by the Company, then only the net number of Shares
actually issued to the Participant shall be counted as issued for purposes of
determining the maximum number of Shares available for grant under the Plan,
subject to Section 4(b)(iv) below.

 

____________________

1 Increase in reserved shares by 1,500,000 shares, to 2,250,000 shares, is
subject to the approval of stockholders at the 2018 Annual Meeting.

 

A-6

--------------------------------------------------------------------------------

 

 

(iv) Notwithstanding anything in this Section 4(b) to the contrary and solely
for purposes of determining whether Shares are available for the grant of
Incentive Stock Options, the maximum aggregate number of shares that may be
granted under this Plan shall be determined without regard to any Shares
restored pursuant to this Section 4(b) that, if taken into account, would cause
the Plan, for purposes of the grant of Incentive Stock Options, to fail the
requirement under Code Section 422 that the Plan designate a maximum aggregate
number of shares that may be issued.

 

(c) Application of Limitations. The limitation contained in this Section 4 shall
apply not only to Awards that are settled by the delivery of Shares but also to
Awards relating to Shares but settled only in cash (such as cash-only Stock
Appreciation Rights). The Plan Administrator may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments if the
number of Shares actually delivered differs from the number of shares previously
counted in connection with an Award.

 

5. Eligibility. Awards may be granted under the Plan only to Eligible Persons.

 

6. Terms of Awards.

 

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Plan Administrator may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 10(e)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Plan Administrator shall determine, including but not limited
to terms requiring forfeiture of Awards in the event of termination of
Continuous Service by the Participant and terms permitting a Participant to make
elections relating to his or her Award. The Plan Administrator shall retain full
power and discretion to accelerate, waive, or modify, at any time, any term or
condition of an Award that is not mandatory under the Plan.

 

(b) Options. The Plan Administrator is authorized to grant Options to
Participants on the following terms and conditions:

 

(i) Stock Option Agreement. Each grant of an Option shall be evidenced by a
Stock Option Agreement. Such Stock Option Agreement shall be subject to all
applicable terms and conditions of the Plan and may be subject to any other
terms and conditions which are not inconsistent with the Plan and which the Plan
Administrator deems appropriate for inclusion in a Stock Option Agreement. The
provisions of the various Stock Option Agreements entered into under the Plan
need not be identical.

 

(ii) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide, either explicitly or
pursuant to general incorporation of the Plan by reference into such Stock
Option Agreement, for the adjustment of such number in accordance with Section
10(c) hereof. The Stock Option Agreement shall also specify whether the Stock
Option is an Incentive Stock Option or a Non-Qualified Stock Option.

 

(iii) Exercise Price.

 

(A) In General. Each Stock Option Agreement shall state the price at which
Shares subject to the Option may be purchased (the "Exercise Price"), which
shall be, with respect to Incentive Stock Options, not less than 100% of the
Fair Market Value of the Stock on the date of grant. In the case of
Non-Qualified Stock Options, the Exercise Price shall be determined in the sole
discretion of the Plan Administrator.

 

(B) Ten Percent Stockholder. If a Participant owns or is deemed to own (by
reason of the attribution rules applicable under Section 424(d) of the Code)
more than 10% of the combined voting power of all classes of stock of the
Company or any Related Entity, any Incentive Stock Option granted to such
Participant must have an Exercise Price per share of at least 110% of the Fair
Market Value of a share of Stock on the date of grant.

 

A-7

--------------------------------------------------------------------------------

 

 

(iv) Time and Method of Exercise. The Plan Administrator shall determine the
time or times at which or the circumstances under which an Option may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements). The Plan Administrator may also
determine the time or times at which Options shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions. The Board or the Committee may determine the methods by which such
exercise price may be paid or deemed to be paid (including, in the discretion of
the Plan Administrator, a cashless exercise procedure), the form of such
payment, including, without limitation, cash, Stock, other Awards or awards
granted under other plans of the Company or a Related Entity, or other property
(including notes or other contractual obligations of Participants to make
payment on a deferred basis), and the methods by or forms in which Stock will be
delivered or deemed to be delivered to Participants.

 

(v) Incentive Stock Options. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code. Anything in the Plan to the contrary notwithstanding, no term of
the Plan relating to Incentive Stock Options (including any Stock Appreciation
Rights in tandem therewith) shall be interpreted, amended, or altered, nor shall
any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any Incentive Stock Option under Section 422 of
the Code, unless the Participant has consented in writing to the change that
will result in such disqualification. If and to the extent required to comply
with Section 422 of the Code, Options granted as Incentive Stock Options shall
be subject to the following special terms and conditions:

 

(1) the Option shall not be exercisable more than ten years after the date such
Incentive Stock Option is granted; provided, however, that if a Participant owns
or is deemed to own (by reason of the attribution rules of Section 424(d) of the
Code) more than 10% of the combined voting power of all classes of stock of the
Company or any Parent Corporation and the Incentive Stock Option is granted to
such Participant, the term of the Incentive Stock Option shall be (to the extent
required by the Code at the time of the grant) for no more than five years from
the date of grant; and

 

(2) If the aggregate Fair Market Value (determined as of the date the Incentive
Stock Option is granted) of the Shares with respect to which Incentive Stock
Options granted under the Plan and all other option plans of the Company, its
Parent or any Subsidiary are exercisable for the first time by a Participant
during any calendar year exceeds $100,000, then such Participant's Incentive
Stock Option(s) or portions thereof that exceed such $100,000 limit shall be
treated as Non-statutory Stock Options (in the reverse order in which they were
granted, so that the last Incentive Stock Option will be the first treated as a
Non-statutory Stock Option). This paragraph shall only apply to the extent such
limitation is applicable under the Code at the time of the grant.

 

(vi) Repurchase Rights. The Committee and the Board shall have the discretion to
grant Options that are exercisable for unvested shares of Common Stock. Should
the Participant's Continuous Service cease while holding such unvested shares,
the Company shall have the right to repurchase any or all of those unvested
shares, at either (a) the exercise price paid per share, (b) the fair market
value, or (c) the lower of the exercise price paid per share and the fair market
value. The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.

 

(c) Stock Appreciation Rights. The Plan Administrator is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

 

(i) Right to Payment. A Stock Appreciation Right shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one share of stock on the date of exercise over (B)
the grant price of the Stock Appreciation Right as determined by the Plan
Administrator.

 

A-8

--------------------------------------------------------------------------------

 

 

(ii) Other Terms. The Plan Administrator shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a Stock
Appreciation Right may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the time
or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Stock will be delivered or
deemed to be delivered to Participants, whether or not a Stock Appreciation
Right shall be in tandem or in combination with any other Award, and any other
terms and conditions of any Stock Appreciation Right. Stock Appreciation Rights
may be either freestanding or in tandem with other Awards.

 

(d) Restricted Stock. The Plan Administrator is authorized to grant Restricted
Stock to Participants on the following terms and conditions:

 

(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture, and other restrictions, if
any, as the Plan Administrator may impose, or as otherwise provided in this
Plan. The restrictions may lapse separately or in combination at such times,
under such circumstances (including based on achievement of performance goals
and/or future service requirements), in such installments or otherwise, as the
Plan Administrator may determine at the date of grant or thereafter. Except to
the extent restricted under the terms of the Plan and any Award agreement
relating to the Restricted Stock, a Participant granted Restricted Stock shall
have all of the rights of a stockholder, including the right to vote the
Restricted Stock and the right to receive dividends thereon (subject to any
mandatory reinvestment or other requirement imposed by the Plan Administrator).
During the restricted period applicable to the Restricted Stock, subject to
Section 10(b) below, the Restricted Stock may not be sold, transferred, pledged,
hypothecated, margined, or otherwise encumbered by the Participant.

 

(ii) Forfeiture. Except as otherwise determined by the Plan Administrator at the
time of the Award, upon termination of a Participant's Continuous Service during
the applicable restriction period, the Participant's Restricted Stock that is at
that time subject to restrictions shall be forfeited and reacquired by the
Company; provided that the Plan Administrator may provide, by rule or regulation
or in any Award agreement, or may determine in any individual case, that
restrictions or forfeiture conditions relating to Restricted Stock shall be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Plan Administrator may in other cases waive in whole or in part
the forfeiture of Restricted Stock.

 

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Plan Administrator shall determine. If
certificates representing Restricted Stock are registered in the name of the
Participant, the Plan Administrator may require that such certificates bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, that the certificates be kept with an escrow agent and that
the Participant deliver a stock power to the Company, endorsed in blank,
relating to the Restricted Stock.

 

(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Plan Administrator may require that any cash dividends paid on a
share of Restricted Stock be automatically reinvested in additional shares of
Restricted Stock or applied to the purchase of additional Awards under the Plan.
Unless otherwise determined by the Plan Administrator, Stock distributed in
connection with a Stock split or Stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.

 

(e) Stock Units. The Plan Administrator is authorized to grant Stock Units to
Participants, which are rights to receive Stock, cash, or a combination thereof
at the end of a specified time period, subject to the following terms and
conditions:

 

(i) Award and Restrictions. Satisfaction of an Award of Stock Units shall occur
upon expiration of the time period specified for such Stock Units by the Plan
Administrator (or, if permitted by the Plan Administrator, as elected by the
Participant). In addition, Stock Units shall be subject to such restrictions
(which may include a risk of forfeiture) as the Plan Administrator may impose,
if any, which restrictions may lapse at the expiration of the time period or at
earlier specified times (including based on achievement of performance goals
and/or future service requirements), separately or in combination, in
installments or otherwise, as the Plan Administrator may determine. Stock Units
may be satisfied by delivery of Stock, cash equal to the Fair Market Value of
the specified number of Shares covered by the Stock Units, or a combination
thereof, as determined by the Plan Administrator at the date of grant or
thereafter. Prior to satisfaction of an Award of Stock Units, an Award of Stock
Units carries no voting or dividend or other rights associated with share
ownership.

 

A-9

--------------------------------------------------------------------------------

 

 

(ii) Forfeiture. Except as otherwise determined by the Plan Administrator, upon
termination of a Participant's Continuous Service during the applicable time
period thereof to which forfeiture conditions apply (as provided in the Award
agreement evidencing the Stock Units), the Participant's Stock Units (other than
those Stock Units subject to deferral at the election of the Participant) shall
be forfeited; provided that the Plan Administrator may provide, by rule or
regulation or in any Award agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Stock Units shall be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Plan Administrator may in other cases waive in whole or in part
the forfeiture of Stock Units.

 

(iii) Dividend Equivalents. Unless otherwise determined by the Plan
Administrator at date of grant, any Dividend Equivalents that are granted with
respect to any Award of Stock Units shall be either (A) paid with respect to
such Stock Units at the dividend payment date in cash or in shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) deferred with respect to such Stock Units and the amount or
value thereof automatically deemed reinvested in additional Stock Units, other
Awards or other investment vehicles, as the Plan Administrator shall determine
or permit the Participant to elect.

 

(f) Bonus Stock and Awards in Lieu of Obligations. The Plan Administrator is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of Company obligations to pay cash or deliver other property under the Plan or
under other plans or compensatory arrangements, provided that, in the case of
Participants subject to Section 16 of the Exchange Act, the amount of such
grants remains within the discretion of the Committee to the extent necessary to
ensure that acquisitions of Stock or other Awards are exempt from liability
under Section 16(b) of the Exchange Act. Stock or Awards granted hereunder shall
be subject to such other terms as shall be determined by the Plan Administrator.

 

(g) Dividend Equivalents. The Plan Administrator is authorized to grant Dividend
Equivalents to a Participant entitling the Participant to receive cash, Stock,
other Awards, or other property equal in value to dividends paid with respect to
a specified number of Shares, or other periodic payments. Dividend Equivalents
may be awarded on a free-standing basis or in connection with another Award. The
Plan Administrator may provide that Dividend Equivalents shall be paid or
distributed when accrued or shall be deemed to have been reinvested in
additional Stock, Awards, or other investment vehicles, and subject to such
restrictions on transferability and risks of forfeiture, as the Plan
Administrator may specify.

 

(h) Other Stock-Based Awards. The Plan Administrator is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Plan
Administrator to be consistent with the purposes of the Plan, including, without
limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Stock, purchase rights for Stock, Awards with
value and payment contingent upon performance of the Company or any other
factors designated by the Plan Administrator, and Awards valued by reference to
the book value of Stock or the value of securities of or the performance of
specified Related Entities or business units. The Plan Administrator shall
determine the terms and conditions of such Awards. Stock delivered pursuant to
an Award in the nature of a purchase right granted under this Section 6(h) shall
be purchased for such consideration (including without limitation loans from the
Company or a Related Entity), paid for at such times, by such methods, and in
such forms, including, without limitation, cash, Stock, other Awards or other
property, as the Plan Administrator shall determine. The Plan Administrator
shall have the discretion to grant such other Awards which are exercisable for
unvested shares of Common Stock. Should the Participant's Continuous Service
cease while holding such unvested shares, the Company shall have the right to
repurchase, at a price determined by the Administrator at the time of grant, any
or all of those unvested shares. The terms upon which such repurchase right
shall be exercisable (including the period and procedure for exercise and the
appropriate vesting schedule for the purchased shares) shall be established by
the Plan Administrator and set forth in the document evidencing such repurchase
right. Cash awards, as an element of or supplement to any other Award under the
Plan, may also be granted pursuant to this Section 6(h).

 

A-10

--------------------------------------------------------------------------------

 

 

(i) Limitation on Awards to Non-Employee Directors. Notwithstanding any other
provision of this Plan to the contrary, the aggregate grant date fair value
(computed as of the date of grant in accordance with applicable financial
accounting rules) of all Awards granted to any participant who is a director and
is not an employee of the Corporation during any single fiscal year shall not
exceed $250,000.

 

7. Performance Awards. The right of a Participant to exercise or receive a grant
or settlement of any Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Plan Administrator. The Plan
Administrator may use such business criteria and other measures of performance
as it may deem appropriate in establishing any performance conditions, and may
exercise its discretion to reduce the amounts payable under any Award subject to
performance conditions.

 

8. Certain Provisions Applicable to Awards or Sales.

 

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Plan Administrator, be granted either
alone or in addition to, in tandem with, or in substitution or exchange for, any
other Award or any award granted under another plan of the Company, any Related
Entity, or any business entity to be acquired by the Company or a Related
Entity, or any other right of a Participant to receive payment from the Company
or any Related Entity. Such additional, tandem, and substitute or exchange
Awards may be granted at any time. If an Award is granted in substitution or
exchange for another Award or award, the Plan Administrator shall require the
surrender of such other Award or award in consideration for the grant of the new
Award. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company or
any Related Entity.

 

(b) Form and Timing of Payment Under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award agreement, payments to be made by the Company
or a Related Entity upon the exercise of an Option or other Award or settlement
of an Award may be made in such forms as the Plan Administrator shall determine,
including, without limitation, cash, other Awards or other property, and may be
made in a single payment or transfer, in installments, or on a deferred basis.
The settlement of any Award may be accelerated, and cash paid in lieu of Stock
in connection with such settlement, in the discretion of the Plan Administrator
or upon occurrence of one or more specified events (in addition to a Change in
Control). Installment or deferred payments may be required by the Plan
Administrator (subject to Section 10(g) of the Plan) or permitted at the
election of the Participant on terms and conditions established by the Plan
Administrator. Payments may include, without limitation, provisions for the
payment or crediting of a reasonable interest rate on installment or deferred
payments or the grant or crediting of Dividend Equivalents or other amounts in
respect of installment or deferred payments denominated in Stock.

 

(c) Exemptions from Section 16(b) Liability. It is the intent of the Company
that this Plan comply in all respects with applicable provisions of Rule 16b-3
or Rule 16a-1(c)(3) to the extent necessary to ensure that neither the grant of
any Awards to nor other transaction by a Participant who is subject to Section
16 of the Exchange Act is subject to liability under Section 16(b) thereof
(except for transactions acknowledged in writing to be non-exempt by such
Participant). Accordingly, if any provision of this Plan or any Award agreement
does not comply with the requirements of Rule 16b-3 or Rule 16a-1(c)(3) as then
applicable to any such transaction, such provision will be construed or deemed
amended to the extent necessary to conform to the applicable requirements of
Rule 16b-3 or Rule 16a-1(c)(3) so that such Participant shall avoid liability
under Section 16(b).

 

(d) No Option Repricing. Other than for capitalization adjustment pursuant to
Section 10(c), without approval of the Company’s stockholders, the Plan
Administrator shall not be permitted to (A) lower the exercise price per Share
of an Option after it is granted, (B) cancel an Option when the exercise price
per Share exceeds the Fair Market Value of the underlying Shares in exchange for
another Award or cash, or (C) take any other action with respect to an Option
that may be treated as a repricing under the federal securities laws or
Generally Accepted Accounting Principles.

 

A-11

--------------------------------------------------------------------------------

 

 

9. Change in Control; Corporate Transaction.

 

(a) Change in Control.

 

(i) The Plan Administrator may, in its discretion, accelerate the vesting,
exercisability, lapsing of restrictions, or expiration of deferral of any Award,
including upon the occurrence of a Change in Control. In addition, the Plan
Administrator may provide in an Award agreement that the performance goals
relating to any Performance Award will be deemed to have been met upon the
occurrence of any Change in Control.

 

(ii) In addition to the terms of Section 9(a)(i) above, the effect of a "Change
in Control," may be provided (1) in an employment, compensation, or severance
agreement, if any, between the Company or any Related Entity and the
Participant, relating to the Participant's employment, compensation, or
severance with or from the Company or such Related Entity, or (2) in the
agreement evidencing the Award.

 

(b) Corporate Transactions. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation may either (i) assume or continue
any or all Awards outstanding under the Plan, or (ii) substitute similar stock
awards for outstanding Awards (it being understood that similar awards include,
but are not limited to, awards to acquire the same consideration paid to the
stockholders or the Company, as the case may be, pursuant to the Corporate
Transaction). In the event that any surviving corporation or acquiring
corporation does not assume or continue any or all such outstanding Awards or
substitute similar stock awards for such outstanding Awards, then with respect
to Awards that have been not assumed, continued, or substituted, then such
Awards shall terminate if not exercised (if applicable) at or prior to such
effective time (contingent upon the effectiveness of the Corporate Transaction).
The Administrator, in its discretion and without the consent of any Participant,
may (but is not obligated to) either (i) accelerate the vesting of all Awards
(and, if applicable, the time at which such Awards may be exercised) in full or
as to some percentage of the Award to a date prior to the effective time of such
Corporate Transaction as the Administrator shall determine (contingent upon the
effectiveness of each Corporate Transaction) or (ii) provide for a cash payment
in exchange for the termination of an Award or any portion thereof where such
cash payment is equal to the Fair Market Value of the Shares that the
Participant would receive if the Award were fully vested and exercised (if
applicable) as of such date (less any applicable exercise price). The
Administrator, in its sole discretion, shall determine whether each Award is
assumed, continued, substituted, or terminated.

 

With respect to Restricted Stock and any other Award granted under the Plan that
the Company has any reacquisition or repurchase rights, the reacquisition or
repurchase rights for such Awards may be assigned by the Company to the
successor of the Company (or the successor's parent company) in connection with
such Corporate Transaction. In addition, the Administrator, in its discretion,
may (but is not obligated to) provide that any reacquisition or repurchase
rights held by the Company with respect to such Awards shall lapse in whole or
in part (contingent upon the effectiveness of the Corporate Transaction).

 

(c) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Awards shall terminate immediately prior to
the completion of such dissolution or liquidation, and shares of Common Stock
subject to the Company's repurchase option may be repurchased by the Company
notwithstanding the fact that the holder of such stock is still in Continuous
Service.

 

10. General Provisions.

 

(a) Compliance With Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Plan Administrator, postpone the issuance
or delivery of Stock or payment of other benefits under any Award until
completion of such registration or qualification of such Stock or other required
action under any federal or state law, rule, or regulation, listing or other
required action with respect to any stock exchange or automated quotation system
upon which the Stock or other Company securities are listed or quoted, or
compliance with any other obligation of the Company, as the Plan Administrator,
may consider appropriate, and may require any Participant to make such
representations, furnish such information, and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the Company
shall take or cause to be taken no action, and shall undertake or permit to
arise no legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery,
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.

 

A-12

--------------------------------------------------------------------------------

 

 

(b) Limits on Transferability; Beneficiaries.

 

(i) General. Except as provided in the Award agreement, a Participant may not
assign, sell, transfer, or otherwise encumber or subject to any lien any Award
or other right or interest granted under this Plan, in whole or in part, other
than by will or by operation of the laws of descent and distribution, and such
Awards or rights that may be exercisable shall be exercised during the lifetime
of the Participant only by the Participant or his or her guardian or legal
representative.

 

(ii) Permitted Transfer of Option. The Plan Administrator, in its sole
discretion, may permit the transfer of an Option (but not an Incentive Stock
Option, or any other right to purchase Stock other than an Option) as follows:
(A) by gift to a member of the Participant's Immediate Family or (B) by transfer
by instrument to a trust providing that the Option is to be passed to
beneficiaries upon death of the Participant. For purposes of this Section
10(b)(ii), "Immediate Family" shall mean the Participant's spouse (including a
former spouse subject to terms of a domestic relations order); child, stepchild,
grandchild, child-in-law; parent, stepparent, grandparent, parent-in-law;
sibling and sibling-in-law, and shall include adoptive relationships. If a
determination is made by counsel for the Company that the restrictions contained
in this Section 10(b)(ii) are not required by applicable federal or state
securities laws under the circumstances, then the Committee or Board, in its
sole discretion, may permit the transfer of Awards (other than Incentive Stock
Options and Stock Appreciation Rights in tandem therewith) to one or more
Beneficiaries or other transferees during the lifetime of the Participant, which
may be exercised by such transferees in accordance with the terms of such Award,
but only if and to the extent permitted by the Plan Administrator pursuant to
the express terms of an Award agreement (subject to any terms and conditions
which the Plan Administrator may impose thereon, and further subject to any
prohibitions and restrictions on such transfers pursuant to Rule 16b-3). A
Beneficiary, transferee, or other person claiming any rights under the Plan from
or through any Participant shall be subject to all terms and conditions of the
Plan and any Award agreement applicable to such Participant, except as otherwise
determined by the Plan Administrator, and to any additional terms and conditions
deemed necessary or appropriate by the Plan Administrator.

 

(c) Adjustments.

 

(i) Adjustments to Awards. In the event that any dividend or other distribution
(whether in the form of cash, Stock, or other property), recapitalization,
forward or reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase, share exchange, liquidation, dissolution, or other
similar corporate transaction or event affects the Stock and/or such other
securities of the Company or any other issuer such that a substitution,
exchange, or adjustment is determined by the Plan Administrator to be
appropriate, then the Plan Administrator shall, in such manner as it may deem
equitable, substitute, exchange, or adjust any or all of (A) the number and kind
of Shares which may be delivered in connection with Awards granted thereafter,
(B) the number and kind of Shares by which annual per-person Award limitations
are measured under Section 5 hereof, (C) the number and kind of Shares subject
to or deliverable in respect of outstanding Awards, (D) the exercise price,
grant price, or purchase price relating to any Award and/or make provision for
payment of cash or other property in respect of any outstanding Award, and (E)
any other aspect of any Award that the Plan Administrator determines to be
appropriate.

 

A-13

--------------------------------------------------------------------------------

 

 

(ii) Other Adjustments. The Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards (including
Performance Awards and performance goals and performance goals relating thereto)
in recognition of unusual or nonrecurring events (including, without limitation,
acquisitions and dispositions of businesses and assets) affecting the Company,
any Related Entity or any business unit, or the financial statements of the
Company or any Related Entity, or in response to changes in applicable laws,
regulations, accounting principles, tax rates, and regulations or business
conditions or in view of the Committee's assessment of the business strategy of
the Company, any Related Entity or business unit thereof, performance of
comparable organizations, economic and business conditions, personal performance
of a Participant, and any other circumstances deemed relevant.

 

(d) Taxes. The Company and any Related Entity are authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Stock, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Plan Administrator may deem advisable to enable the Company and Participants to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. This authority shall include authority to
withhold or receive Stock or other property and to make cash payments in respect
thereof in satisfaction of a Participant's tax obligations, either on a
mandatory or elective basis in the discretion of the Committee.

 

(e) Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue, or terminate the Plan, or the Committee's authority to grant Awards
under the Plan, without the consent of stockholders or Participants. Any
amendment or alteration to the Plan shall be subject to the approval of the
Company's stockholders if such stockholder approval is deemed necessary and
advisable by the Board. However, without the consent of an affected Participant,
no such amendment, alteration, suspension, discontinuance, or termination of the
Plan may materially and adversely affect the rights of such Participant under
any previously granted and outstanding Award. The Plan Administrator may waive
any conditions or rights under, or amend, alter, suspend, discontinue, or
terminate any Award theretofore granted and any Award agreement relating
thereto, except as otherwise provided in the Plan; provided that, without the
consent of an affected Participant, no such action may materially and adversely
affect the rights of such Participant under such Award.

 

(f) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ of the Company or a Related Entity; (ii) interfering in any way with the
right of the Company or a Related Entity to terminate any Eligible Person's or
Participant's Continuous Service at any time, (iii) giving an Eligible Person or
Participant any claim to be granted any Award under the Plan or to be treated
uniformly with other Participants and Employees, or (iv) conferring on a
Participant any of the rights of a stockholder of the Company unless and until
the Participant is duly issued or transferred Shares in accordance with the
terms of an Award.

 

(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an "unfunded" plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligations to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company's obligations under the Plan. Such
trusts or other arrangements shall be consistent with the "unfunded" status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Plan Administrator may specify and in
accordance with applicable law.

 

(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable.

 

(i) Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Plan Administrator shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

 

A-14

--------------------------------------------------------------------------------

 

 

(j) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations under the Plan, and any Award agreement shall be determined in
accordance with the laws of the state of Delaware without giving effect to
principles of conflicts of laws, and applicable federal law.

 

(k) Plan Effective Date and Stockholder Approval; Termination of Plan. The Plan
shall become effective on the Effective Date, subject to subsequent approval
within twelve (12) months of its adoption by the Board by stockholders of the
Company eligible to vote in the election of directors, by a vote sufficient to
meet the requirements of Code Section 422, Rule 16b-3 under the Exchange Act (if
applicable), applicable NASDAQ requirements, and other laws, regulations, and
obligations of the Company applicable to the Plan. Awards may be granted subject
to stockholder approval, but may not be exercised or otherwise settled in the
event stockholder approval is not obtained. The Plan shall terminate no later
than ten (10) years from the date of the later of (x) the Effective Date and (y)
the date an increase in the number of shares reserved for issuance under the
Plan is approved by the Board (so long as such increase is also approved by the
stockholders).

 

(l) 2005 Plan. Notwithstanding the adoption of this Plan by the Board and its
approval by the stockholders, the 2005 Plan shall remain in effect, and all
grants and awards made under the 2005 Plan shall be governed by the terms of the
2005 Plan. Upon approval of the Plan by the stockholders of the Company, no
further Awards will be granted under the 2005 Plan.

 

(m) Code Section 409A Provisions; Deferred Compensation.

 

(i) Except to the extent such acceleration or deferral is permitted or complies
with the requirements of Code Section 409A and the regulations promulgated
thereunder, neither the Plan Administrator nor a Participant may accelerate or
defer the time or schedule of any payment of, or the amount scheduled to be paid
under, an Award that constitutes Deferred Compensation; provided, however, that
payment shall be permitted if it is in accordance with a fixed date or schedule
or on account of “separation from service,” “disability,” death, “change in
control” or “ unforeseeable emergency” as those terms are defined under Code
Section 409A and the regulations promulgated thereunder.

 

(ii) Notwithstanding anything in the Plan, unless the agreement evidencing the
Award specifically provides otherwise, the Company may not make payment to a
Specified Employee (as determined under Code Section 409A by the Plan
Administrator in good faith) of any Award that constitutes Deferred
Compensation, earlier than 6 months following the Participant’s “separation from
service” as defined for purposes of Code Section 409A (or if earlier, upon the
Specified Employee’s death), except as permitted under Code Section 409A and the
regulations promulgated thereunder. Any payments that otherwise would be payable
to the Specified Employee during the foregoing 6 month period will be
accumulated and payment delayed until the first date after the 6 month period.
The Plan Administrator may specify in the Award agreement, that the amount of
the Deferred Compensation delayed shall accumulate interest, earnings or
Dividend Equivalents (as applicable) during the period of such delay.

 

(iii) The Plan Administrator may, however, reform any provision in an Award
intended to comply with (or be exempt from) Code Section 409A to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Code Section 409A and the regulations
promulgated thereunder.

 

 

A-15